DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, which depends from claim 11, recites “a part of the solution of at least one starch together with the polylactic acid fibres is contacted with the wood fibres in step d)” but this does not further limit step d) of claim 11 which recites “contacting the wood fibres mixed with the at least one starch with polylactic acid fibres”.
Claim 13,  lines 3-5, recites “a step e2) the pre-fleece is defibered and mixed and the fibre mixture is applied to a second conveyor belt to form a fibre cake” and it is unclear what exactly is being mixed and what the final components of the fibre cake are. 
Claim 13, line 5, recites “a fibre cake” but it is unclear is this is a new fibre cake or the same “fibre cake” previously described/recited in parts (e) and (f) of claim 11.
Claims 14 and 15 depend from a rejected base claim and are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3, 5, 6, 8, 10, and 16-17  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spittle (US PGPUB 20100242356) .
Regarding claim 1, Spittle teaches a wood fiber mat (mulch formulation may be used in combination with turf reinforcement mats; Abstract & Page 2, para [0015]) for use as a plant substrate (Page 1, para [0009]) comprising wood fibers (natural fibers may include wood; Page 1, para [0010]), and at least one polar liquid absorbing agent (clay may be used; Page 1, para [0008]), further comprising: 
5-10% by weight, based on the quantity of wood fibres, of a biodegradable binder of polylactic acid fibres (polylactic acid (PLA) is present in 0.1-15% by weight; Page 3, para [0025]) and 5-10% by weight, based on the quantity of wood fibres, of at least one starch (starch is present 2.5-17.5% by weight; Page 3, para [0028]).
Regarding claim 3, Spittle teaches the limitations of claim 1, as above, and further teaches the at least one starch is present in native or modified form (natural starches; Col. 2, para [0012]).
Regarding claim 5, Spittle teaches the limitations of claim 1, as above, and further teaches wherein the at least one starch is contained in an amount between  5 to 8% by weight, based on the amount of wood fibers (atro) (starch is present in 5-15% by weight; Page 3, para [0027]).
Regarding claim 6, Spittle teaches the limitations of claim 1, as above, and further teaches the polylactic acid fibres are contained in an amount between 5 to 8% by weight, based on the amount of wood fibres (atro) (polylactic acid (PLA) is present in 3-7% by weight; Col. 3, para [0025]).
Regarding claim 8, Spittle teaches the limitations of claim 1, as above, and further teaches wherein the at least one absorbent is an acrylic-based polymer (polyacrylate; Page 1, para [0011]).
Regarding claim 10, Spittle teaches the limitations of claim 1, as above and further teaches a plant substrate (mulch product can be used to support live plants or seeds; Page 1, para [0009]).
Regarding claim 16, Spittle teaches the limitations of claim 5, as above, and further teaches wherein the at least one starch is contained in an amount between 5 to 7% by weight, based on the amount of wood fibres (atro) (starch is present in 5% to 15% by weight; Page 3, para [0028]).
Regarding claim 17 Spittle teaches the limitations of claim 6, as above, and further teaches wherein the polylactic acid fibres are contained in an amount between 5 to 7% by weight, based on the amount of wood fibres (atro) (polylactic acid (PLA) is present in 3% to 7% by weight; Page 3, para [0025]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Spittle as applied to claims 1, 3, 5-6, 8, 10, 16 and 17 above, and further in view of Langezaal (US Patent 5218783)
Regarding claim 2, Spittle teaches the limitations of claim 1, as above, and further teaches the at least one starch (Page 3; para [0028]) but does not teach the starch is selected from the group consisting of: potato starch, corn starch, wheat starch, and rice starch.
Langezaal teaches a plant substrate wherein a starch is selected from the group consisting of: potato starch, corn starch, wheat starch, and rice starch (potato starch; Col. 2, lines 23-24).
It would have been prima facie obvious to one having ordinary  skill in the art before the effective filing date of the claimed invention to provide a potato starch, as taught by Langezaal, to the plant substrate of Spittle since potato is an obvious and common source for starch, as understood by one of ordinary skill in the art.
Regarding claim 4, Spittle teaches the limitations of claim 1, as above, and further teaches the at least one starch but does not teach the starch is a derivatized starch selected from the group consisting of: cationic or anionic starch, carboxylated starch, carboxymethylated starch, sulfated starch, phosphorylated starch, etherified starch, oxidized starch containing carboxyl or dialdehyde groups and hydrophobic starches.
Langezaal teaches a starch is a derivatized starch selected from the group consisting of: cationic or anionic starch, carboxylated starch, carboxymethylated starch, sulfated starch, phosphorylated starch, etherified starch, oxidized starch containing carboxyl or dialdehyde groups and hydrophobic starches (cationic starch; Col. 2, lines 23-24).
It would have been prima facie obvious to one having ordinary  skill in the art before the effective filing date of the claimed invention to provide a cationic starch, as taught by Langezaal, to the plant substrate of Spittle since they provide improved mechanical strength, as understood by one of ordinary skill in the art.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Spittle as applied to claims 1, 3, 5-6, 8, 10, 16 and 17 above, and further in view of Noordegraat (US PGPUB 20140259909).
Regarding claim 7, Spittle teaches the limitations of claim 1, as above, but does not teach comprising a pH of more than 4.0.
Noordegraat teaches a plant substrate comprising a pH of more than 4.0 (pH is 5.5; Page 4, para [0065]).
It would have been prima facie obvious to one having ordinary  skill in the art before the effective filing date of the claimed invention to provide a pH of greater than 4, as taught by Noordegraat, to the plant substrate of Spittle, since most plants will not grow well in a substrate that is very acidic, as understood by one of ordinary skill in the art.
Regarding claim 18, Spittle as modified teaches the limitations of claim 7, as above, and further teaches comprising a pH of more than 4.4 (Noordegraat - pH is 5.5; Page 4, para [0065]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Spittle as applied to claims 1, 3, 5-6, 8, 10, 16 and 17 above, and further in view of Hong (WO 2015137533).
Regarding claim 9, Spittle teaches the limitations of claim 1, as above, and further teaches wood fibers (natural fibers may include wood; Page 1, para [0010]) but does not teach comprising at least one antimicrobial agent in an amount of between 0.5-5 wt%, based on the amount of wood fibers. 
Hong teaches a plant substrate (Abstract) comprising at least one antimicrobial agent in an amount of between 0.5-5 wt%, based on the amount of mulch fibers (silicate aqueous solution is present in an amount of 0.1-20% by weight; Page 4, paras [39] – [40] of provided translation).
It would have been prima facie obvious to one having ordinary  skill in the art before the effective filing date of the claimed invention to provide silicate aqueous solution in an amount of 0.1-20%, as taught by Hong, to the plant substrate of Spittle, since this amount will improve crop growth, as recognized by Hong (Page 4, para [40]).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Spittle as applied to claims 1, 3, 5-6, 8, 10, 16 and 17 above, and further in view of Spittle (US PGPUB 20090265980) and DePetris (US Patent 5302445).
Regarding claim 11, Spittle teaches the process for producing a wood fiber mat, of claim 1, as above, and further teaches comprising: 
(a)	production of wood fibres from lignocellulosic raw material (Spittle (Patent 6360478) incorporated by reference (see Page 1, para [0010] of US 20100242356 document) – wood fibres are derived from a lignocellulosic raw material; Col. 7, claims 2 & 3)
(b)	contacting the wood fibres with at least part of a solution of at least one starch (natural fiber (wood) is combined with water and suspending agent (starch); Page 3, para [0029])
(c) dry wood fibres mixed with the at least one starch (dry natural fiber (wood) is mixed with dry suspending agent (starch); Page 3, para [0029]),
 (d) contacting the wood fibres mixed with the at least one starch with polylactic acid fibres (Page 3, para [0029]),
f) a wood fibre mat (mulch formulation may be used in combination with turf reinforcement mats; Abstract & Page 2, para [0015])
Spittle does not teach drying of the wood fibres mixed with the at least one starch, applying a mixture to a conveyor belt to form a fibre cake, and heating and compressing the fibre cake.
Spittle (US 20090265980) teaches drying of the wood fibres mixed with the at least one starch (mixture which includes a starch ([0016]) and wood (fibrous substance [0037] is dried; Page 3, para [0020]).
It would have been prima facie obvious to one having ordinary  skill in the art before the effective filing date of the claimed invention to provide a drying step, as taught by Spittle (US 20090265980), to the wood fibres mixed with at least one starch of Spittle, since drying will promote adherence of the fibers, as recognized by Spittle (US 20090265980; Page 3, para [0020]).
DePetris teaches a fibrous mat (Abstract) and applying a mixture to a conveyor belt to form a fibre cake (fibers 36 are air laid on moving belt 38 to form fibrous material 40; Col. 5, lines 27-28) and heating and compressing the fibre cake (heat and pressure are applied; Col. 10, lines 5-6).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the steps of applying the mixture to a conveyor belt and then heating and compressing, as taught by DePetris, to the process of Spittle as modified, since this can turn the mixture into a molded mat which can be easily handled by a user, as recognized by DePetris (Col. 10, lines 5-6) and as understood by one of ordinary skill in the art.
Regarding claim 12, Spittle, as modified, teaches the process of claim 11, as above, and further teaches wherein at least a part of the solution of at least one starch together with the polylactic acid fibres is contacted with the wood fibres in step d) (Spittle - Page 3, para [0029]).
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Spittle in view of Spittle (US 20090265980) and DePetris (as above) as applied to claims 11 and 12 above, and further in view of Baumann (WO 9114358 A2).

Regarding claim 13, Spittle, as modified, teaches the process of claim 11, as above, and further teaches wherein in a step e1) the mixture of wood fibres, starch and polylactic acid fibres (Spittle – wood, starch and PLA) is applied to a first conveyor belt to form a pre-fleece (DePetris - fibers 36 are air laid on moving belt 38 to form fibrous material 40; Col. 5, lines 27-28) and forming a fibre cake (DePetris- fibrous material 40) but does not teach a step e2) the pre-fleece is defibered and mixed and the fibre mixture is applied to a second conveyor belt.
Baumann teaches a process a wood fiber substrate (Abstract) wherein a fibre mixture (mixture may include wood and other additives; Page, lines 2-6) is defibered and mixed (TSP 6; Page 2, last paragraph – Page 3, lines 1-12) and the fibre mixture is applied to a second conveyor belt (material travels on a second conveyor belt to TSP 6, passes through vibrating sieve 7, and then is conveyed for additional processing; Page 2, last paragraph – Page 3, lines 1-15; Fig. on Page 26).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the steps of defibering and mixing and a second conveyor belt, as taught by Baumann, to the pre-fleece of Spittle, as modified, since this will result in impregnation of the desired additives in the final product and keeps the components separate during various stages of the process, thus resulting in a higher quality final product, as recognized by Baumann (Page 4, lines 7-14) and as understood by one of ordinary skill in the art. 
Regarding claim 15, Spittle, as modified, teaches the limitations of claim 13, as above, and further teaches the pre-fleece and/or the fibre cake (DePetris – fibrous material 40) but does not teach at least one antimicrobial agent is applied.
DePetris further teaches at least one antimicrobial agent is applied (Col. 2, lines 50-59).
It would have been prima facie obvious to one having ordinary  skill in the art before the effective filing date of the claimed invention to provide at least one antimicrobial agent, as taught by DePetris, to the fibre cake of, Spittle as modified, since this will improve the performance of the final substrate product, as understood by one of ordinary skill in the art.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Spittle in view of Spittle (US 20090265980), DePetris (as above) and Baumann (as above) as applied to claims 13 and 15 above, and further in view of Spittle (US PGPUB 20130298458 A1).
Regarding claim 14, Spittle, as modified, teaches the limitations of claim 13, as above, and further teaches the at least one absorbent (Spittle – fibres treated with an absorbent; Page 1, para [0011]) and the pre-fleece and/or the fibre cake (DePetris – fibrous material 40) but does not teach wherein the absorbent is applied to the pre-fleece and/or the fibre cake.
Spittle (US 20130298458 A1) teaches wherein the absorbent (Page 5, para [0040]) is applied to the pre-fleece and/or the fibre cake (constituents may be applied by various methods, such as spraying; Page 5, para [0042]).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the steps of spraying the absorbent, as taught by Spittle (US 20130298458), to the to the fibre cake of Spittle, as modified, since this is a well known method of application to those skill in the art, as recognized by Spittle (US 20130298458; Page 5, para [0042]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Spittle as applied to claims 1, 3, 5-6, 8, 10, 16 and 17 above, and further in view of Prejean (WO 9103149 A1).
Regarding claim 19 Spittle teaches the limitations of claim 8, as above, and further teaches an acrylic-based polymer (polyacrylate; Page 1, para [0011]) but does not teach comprises a co-polymer of acrylic acid and acrylate. 
Prejean (WO9103149) teaches a plant substrate (Abstract) wherein acrylic-based polymer comprises a co-polymer of acrylic acid and acrylate (copolymer acrylic acid acrylate; Page 23, claim 6).
It would have been prima facie obvious to one having ordinary  skill in the art before the effective filing date of the claimed invention to provide a copolymer of acrylic acid acrylate, as taught by Prejean, to the plant substrate of Spittle, since this type of copolymer is very absorbent and will form a gas-permeable gel when exposed to rainfall, the gel protects and bonds to seeds, as recognized by Prejean (Pages 8-9, lines 34 – 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included is related to various types of substrates which share similar limitations to those described in the current application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         
/PETER M POON/               Supervisory Patent Examiner, Art Unit 3643